This opinion is subject to administrative correction before final disposition.




                                  Before
                    HITESMAN, GASTON, and RUSSELL,
                         Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Daniel J. BARLOW III
                  Staff Sergeant (E-6), U.S. Marine Corps
                                Appellant

                               No. 201900155

                           Decided: 30 October 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major Keaton H Harrell. Sentence adjudged 12 Feb-
   ruary 2019 by a general court-martial convened at Marine Corps Base
   Camp Lejeune, North Carolina, consisting of a military judge sitting
   alone. Sentence approved by the convening authority: reduction to
   E-1, confinement for 14 months, 1 and a bad-conduct discharge.
   For Appellant: Lieutenant Gregory Hargis, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

        This opinion does not serve as binding precedent under
              NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1 As a matter of clemency, the convening authority suspended all confinement in
excess of time served as of 20 May 2019.
                 United States v. Barlow III, No. 201900155


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2